Citation Nr: 0024688	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-15 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for a left elbow 
disorder currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from January 1951 to December 
1953.  In January 1957, he claimed service connection for an 
unrelated disorder.  A February 1957 rating decision denied 
the claim but, citing service medical records that showed 
fracture and dislocation of the left elbow, granted service 
connection for residuals thereof and assigned a 
noncompensable evaluation.  A December 1959 rating decision 
noted recent left elbow surgery and assigned a 30 percent 
evaluation.  A November 1962 rating decision cited treatment 
records that showed improvement in the left elbow disorder 
and decreased to 20 percent the evaluation assigned thereto.

In February 1998, the veteran sought increased ratings for 
hearing loss, evaluated at 10 percent, and for the left elbow 
disorder, evaluated at 20 percent.  This matter came to the 
Board of Veterans' Appeals (Board), initially, from a June 
1998 rating decision by the Albuquerque, New Mexico, Regional 
Office (RO) that denied the claims.  An October 1999 Board 
decision also denied the claims and the veteran appealed the 
Board decision to the Court of Appeals for Veterans Claims 
(Court).  In April 2000, counsel for the veteran and the VA 
General Counsel jointly moved the Court to dismiss the 
veteran's appeal as to the hearing loss claim and to remand 
to the Board the left elbow issue.  The Court sustained that 
motion in an order dated later that month.

The veteran testified at a June 1999 hearing convened by the 
undersigned, the member of the Board designated by the 
Chairman to conduct the hearing and make the final decision 
in this case.


REMAND

The veteran's service medical records show that, while on 
leave in June 1952, he sustained a fracture and dislocation 
of the left elbow in a motor vehicle accident.  The injury 
was treated with a plaster splint and records dated in 
September and October 1952 showed some weakness and sensory 
deficit but, except for some loss of extension, full range of 
motion of the joint.
Subsequent VA treatment records show June 1959 surgery to 
transplant the ulnar nerve, a September 1959 examination, a 
September 1962 orthopedic examination, July 1964 surgery to 
excise loose bodies and to free the ulnar nerve from scar 
tissue and transfer it laterally over the flexor origin, a 
February 1965 orthopedic examination, October 1965 neurologic 
and orthopedic examinations, a December 1990 orthopedic 
examination with October X rays, and a March 1998 orthopedic 
examination with March X rays.

The March 1998 VA orthopedic examination was very thorough, 
but it did not specifically address criteria set forth in 
DeLuca v. Brown, 8 Vet.App. 202 (1995) and 38 C.F.R. § 4.40 
and 4.45.  Pursuant to those authorities, examiners should 
determine whether, or how, use of a disabled joint actually 
affects its function.  Thus, examiners should determine 
whether the joint in question exhibits weakened movement, 
excess fatigability, or incoordination and, if any of these 
characteristics of disability are exhibited, the 
determinations should, if feasible, be expressed in terms of 
the degree of limitation of motion attributable thereto.  
Examiners should also determine whether the veteran 
experiences flare-ups of the disorder and, if so, whether 
those flare-ups cause greater limitation of motion.  The 
Board's October 1999 decision considered those criteria, but 
the consideration thereof, in the absence of recognition of 
the criteria by the examiner, was deemed insufficient by the 
Court.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for a left elbow disorder since 
1997.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained to include the 
March 1998 VA X ray report.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a VA examination to determine 
the nature and extent of all left elbow 
disability attributable to the 1952 
injury.
a.  It is imperative that the 
examiner reviews this decision and the 
entire claims folder, particularly VA 
medical records listed above, prior to 
the examination.

b.  The examination report should 
reflect the difference in the veteran's 
left elbow disability between that shown 
at the September 1962 examination and 
currently.

c.  The examiner should conduct 
complete range of motion studies and all 
indicated tests.

d.  The examiner should determine 
whether there is clinical evidence of 
additional limitation of motion of the 
left elbow due to pain, weakened 
movement, excess fatigability, or 
incoordination and, if so, the degree of 
same.  The foregoing factors of 
additional disability are based on use of 
the joint, so it may be necessary for the 
veteran to perform repetitive motions or 
exercises to enable the examiner to 
assess them clinically.

e.  The examiner should determine 
whether there is clinical evidence of 
additional limitation of motion of the 
left elbow due to flare-ups of the 
disorder and, if so, the degree of same.

f.  All functional limitations 
attributable to the left elbow disorder 
must be fully described.

g.  The factors upon which the 
medical opinion is based must be set 
forth in the report.

3.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required 
development has been completed, and all 
evidence obtained has been associated 
with the file, the RO should review the 
claim.  If the decision remains adverse 
to the veteran in any way, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need take no further action until he is informed, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


